UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4906 DREYFUS STATE MUNICIPAL BOND FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 01/31/09 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.6% Rate (%) Date Amount ($) Value ($) Connecticut70.5% Connecticut, Clean Water Fund Revenue 5.13 9/1/09 3,050,000 a 3,164,802 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/13 5,530,000 5,683,789 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/16 4,470,000 4,517,695 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/17 2,275,000 2,279,755 Connecticut, GO 5.25 12/15/10 2,550,000 2,747,268 Connecticut, GO 5.13 11/15/11 1,500,000 a 1,665,330 Connecticut, GO 5.00 12/15/22 4,855,000 5,252,236 Connecticut, GO 5.00 4/15/24 2,500,000 2,667,025 Connecticut, GO 5.00 11/1/27 2,000,000 2,081,320 Connecticut, GO 5.00 11/1/28 3,000,000 3,095,610 Connecticut, GO (Insured; FSA) 5.00 10/15/21 3,500,000 3,759,315 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 7.13 6/1/10 2,335,000 2,437,250 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 3,937,249 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.50 11/1/12 4,180,000 4,797,052 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.38 7/1/20 2,000,000 2,161,340 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 1,971,261 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.70 4/1/12 1,640,000 1,600,509 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.80 4/1/21 3,000,000 2,613,450 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/11 1,765,000 1,747,985 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/18 2,300,000 2,114,666 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.75 12/1/23 1,000,000 792,870 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 3,200,000 3,051,136 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 4,445,000 3,678,015 Connecticut Development Authority, PCR (United Illuminating Company Project) 5.75 2/1/12 1,250,000 1,253,237 Connecticut Development Authority, Revenue (Duncaster Project) (Insured; Radian) 5.50 8/1/11 2,405,000 2,473,086 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 5.75 11/1/37 7,000,000 5,029,640 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,250,000 4,734,750 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 6.15 4/1/35 2,750,000 2,449,892 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 5.75 7/1/29 3,000,000 2,546,640 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (Insured; Radian) 5.13 7/1/30 500,000 355,545 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,325,890 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,373,467 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 3,631,280 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; FSA) 5.25 3/1/32 10,880,000 11,637,357 Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 1,074,970 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 2,469,880 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) 5.25 7/1/11 3,000,000 a 3,315,330 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) 5.50 7/1/11 2,150,000 a 2,388,757 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 1,861,534 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; MBIA, Inc.) 5.75 7/1/33 5,000,000 5,112,800 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; MBIA, Inc.) 5.00 7/1/37 2,000,000 1,851,600 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty) 5.00 7/1/33 6,300,000 6,195,042 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; FSA) 5.25 7/1/23 2,000,000 2,015,440 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; MBIA, Inc.) 5.00 7/1/22 1,000,000 1,029,590 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,147,508 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.50 7/1/22 1,750,000 1,570,905 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 4,200,000 3,625,482 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 3,804,629 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.13 7/1/27 5,400,000 5,414,580 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,196,700 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 5.63 11/15/11 345,000 358,113 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; MBIA, Inc.) 4.50 11/15/20 1,830,000 1,633,165 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; MBIA, Inc.) 4.80 11/15/22 3,675,000 3,136,135 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 4.45 5/15/14 1,000,000 1,011,700 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 3,190,000 3,154,144 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.05 11/15/21 4,925,000 4,892,544 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.10 11/15/27 5,000,000 4,694,700 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 5,805,000 5,441,085 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 1,998,538 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 11/15/36 5,000,000 4,505,950 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 5/15/38 5,790,000 4,962,493 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 6.00 11/15/38 5,900,000 6,070,982 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,252,975 Connecticut Resource Recovery Authority, Mid-Connecticut System Subordinated Revenue 5.50 11/15/10 1,000,000 a 1,079,320 Connecticut Resource Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 852,290 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 2,769,942 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 3,870,000 3,564,967 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 5,853,190 Fairfield, GO 5.50 4/1/11 2,030,000 2,218,181 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; FSA) 5.00 11/15/37 1,800,000 1,705,320 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; MBIA, Inc.) 5.00 11/15/30 5,000,000 4,844,800 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; MBIA, Inc.) 5.00 8/15/35 2,000,000 1,877,100 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 4,490,000 4,430,148 Hamden, GO (Insured; MBIA, Inc.) 5.25 8/15/14 5,000 5,934 Hartford, Parking System Revenue 6.40 7/1/10 1,000,000 a 1,078,650 Hartford, Parking System Revenue 6.50 7/1/10 1,500,000 a 1,620,090 Meriden, GO (Insured; MBIA, Inc.) 5.00 8/1/16 2,090,000 2,478,886 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; MBIA, Inc.) 5.25 8/1/31 2,000,000 1,989,540 Sprague, EIR (International Paper Company Project) 5.70 10/1/21 1,350,000 960,377 Stamford, GO 6.60 1/15/10 2,750,000 2,909,115 University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 1,850,000 a 1,971,841 University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 1,770,000 a 1,886,572 University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 2,500,000 a 2,664,650 University of Connecticut, GO (Insured; FSA) 5.00 2/15/24 1,225,000 1,275,997 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 5.75 11/15/10 2,500,000 a 2,742,900 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 6.00 11/15/10 2,425,000 a 2,671,356 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 6.00 11/15/10 2,000,000 a 2,203,180 U.S. Related25.1% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 1,500,000 a 1,596,090 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 1,300,000 a 1,383,278 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 4,000,000 a 4,256,240 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 6.00 7/1/10 5,000,000 a 5,337,800 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,024,190 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 153,480 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/11 55,000 a 59,624 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 891,839 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,764,750 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 675,450 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 5,275,860 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,324,800 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 2,000,000 1,840,120 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,182,593 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/12 2,600,000 2,761,746 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 5.50 7/1/13 8,000,000 8,093,280 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 5.25 7/1/14 4,925,000 4,913,279 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 5.65 7/1/15 3,000,000 3,031,980 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/15 2,000,000 2,058,800 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.25 7/1/10 8,000,000 a 8,603,680 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 6.13 7/1/09 4,000,000 4,047,640 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/14 2,000,000 1,931,160 Puerto Rico Highways and Transportation Authority, Highway Revenue 5.50 7/1/16 5,000,000 a 6,187,400 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 5.50 7/1/13 4,590,000 4,643,519 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.25 7/1/33 7,750,000 6,530,150 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 755,260 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 345,000 356,865 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 5,000,000 5,036,550 Total Long-Term Municipal Investments (cost $352,573,022) Short-Term Municipal Coupon Maturity Principal Investments3.1% Rate (%) Date Amount ($) Value ($) Connecticut1.1% Connecticut Housing Finance Authority, GO (Housing Mortgage Finance Program) (Liquidity Facility; Bank of America) 0.40 2/1/09 3,900,000 c 3,900,000 U.S. Related2.0% Puerto Rico Commomwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.67 2/1/09 2,000,000 c 2,000,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.67 2/1/09 5,000,000 c 5,000,000 Total Short-Term Municipal Investments (cost $10,900,000) Total Investments (cost $363,473,022) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $363,473,022. Net unrealized depreciation on investments was $14,386,270 of which $10,052,140 related to appreciated investment securities and $24,438,410 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 349,086,752 0 Level 3 - Significant Unobservable Inputs 0 0 Total 349,086,752 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.5% Rate (%) Date Amount ($) Value ($) Maryland88.6% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,379,972 Baltimore, Port Facilities Revenue (Consolidated Coal Sales Company Project) 6.50 12/1/10 4,090,000 4,107,382 Baltimore, Project Revenue (Wastewater Projects) (Insured; FGIC) 5.00 7/1/22 630,000 671,542 Frederick County, Educational Facilities Revenue (Mount Saint Mary's University) 4.50 9/1/25 3,000,000 1,869,330 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; FSA) 6.50 9/1/12 7,300,000 8,070,442 Harford County, MFHR (Affinity Old Post Apartments Projects) (Collateralized; GNMA) 5.00 11/20/25 1,460,000 1,353,289 Howard County, COP 8.15 2/15/20 605,000 855,470 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,648,747 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 1,782,000 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 5,000,000 5,564,800 Maryland Community Development Administration, Department of Housing and Community Development (Single Family Program) 4.95 4/1/15 4,185,000 4,317,665 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,050,000 1,050,514 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 2,550,000 2,031,228 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 2,080,000 2,086,302 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 2,482,890 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/37 2,970,000 2,407,690 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,025,021 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 3,283,805 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/16 3,120,000 3,253,567 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/18 2,535,000 2,588,336 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.38 6/1/19 9,530,000 9,607,574 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,230,884 Maryland Economic Development Corporation, Senior Student Housing Revenue (Frostburg State University Project) 6.00 10/1/24 5,000,000 3,815,800 Maryland Economic Development Corporation, Senior Student Housing Revenue (Morgan State University Project) 6.00 7/1/22 2,950,000 2,130,490 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 1,000,000 566,360 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) 6.00 6/1/13 1,260,000 a 1,501,529 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 737,970 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,334,480 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,117,200 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,511,875 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll County General Hospital Issue) 6.00 7/1/18 500,000 507,905 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll County General Hospital Issue) 6.00 7/1/19 665,000 670,978 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll County General Hospital Issue) 6.00 7/1/20 750,000 751,905 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll County General Hospital Issue) 6.00 7/1/21 550,000 544,990 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 3,350,000 2,760,300 Maryland Health and Higher Educational Facilities Authority, Revenue (Union Hospital of Cecil County Issue) 6.70 7/1/09 455,000 462,694 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 6.00 7/1/12 2,000,000 a 2,280,540 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 6.00 7/1/12 3,000,000 a 3,420,810 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; FGIC) 7.00 7/1/22 4,560,000 5,248,013 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 2,143,226 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 381,090 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 1,957,231 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 1,870,550 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 630,000 537,201 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,020,816 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,181,680 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 429,215 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 2,975,000 2,301,014 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 41,025,000 b 13,910,757 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 b 609,215 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,940,000 1,661,998 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,428,196 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,238,373 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,308,350 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,299,920 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 2,053,720 Washington Suburban Sanitary District, General Construction Revenue 5.00 6/1/15 5,000,000 5,375,050 Westminster, Educational Facilities Revenue (McDaniel College, Inc. Project) 5.00 11/1/22 1,200,000 1,130,928 U.S. Related7.9% Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 816,910 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 862,650 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 5.00 7/1/28 2,000,000 1,812,760 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 2,000,000 1,747,140 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 1,830,000 1,533,083 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 920,060 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.13 7/1/30 1,970,000 1,901,621 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/27 3,000,000 2,843,160 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,072,550 Total Long-Term Municipal Investments (cost $178,232,114) Short-Term Municipal Coupon Maturity Principal Investments2.2% Rate (%) Date Amount ($) Value ($) Maryland; Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (LOC; SunTrust Bank) 0.47 2/1/09 1,000,000 c 1,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (LOC; Wachovia Bank) 0.62 2/1/09 1,400,000 c 1,400,000 Westminster, EDR (Carroll Lutheran Village, Inc.) (LOC; Citizens Bank of Pennslyvania) 0.50 2/1/09 1,340,000 c 1,340,000 Total Short-Term Municipal Investments (cost $3,740,000) Total Investments (cost $181,972,114) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $181,972,114. Net unrealized depreciation on investments was $12,851,361 of which $4,231,012 related to appreciated investment securities and $17,082,373 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 169,120,753 0 Level 3 - Significant Unobservable Inputs 0 0 Total 169,120,753 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.0% Rate (%) Date Amount ($) Value ($) Massachusetts88.0% Bellingham, GO (Insured; AMBAC) 5.00 3/1/17 1,945,000 2,076,132 Bellingham, GO (Insured; AMBAC) 5.00 3/1/18 2,040,000 2,152,934 Bellingham, GO (Insured; AMBAC) 5.00 3/1/19 2,140,000 2,258,470 Bellingham, GO (Insured; AMBAC) 5.00 3/1/20 2,245,000 2,369,283 Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5.00 5/1/16 1,750,000 1,880,113 Boston, GO 5.75 2/1/10 3,945,000 a 4,150,298 Boston Housing Authority, Capital Program Revenue (Insured; FSA) 5.00 4/1/24 1,900,000 1,946,930 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,470,000 1,474,381 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,134,580 Brookline, GO 5.25 4/1/20 3,860,000 3,985,682 Holliston, GO (Insured; MBIA, Inc.) 5.25 4/1/20 1,655,000 1,785,431 Holyoke, Gas and Electric Department Revenue (Insured; MBIA, Inc.) 5.38 12/1/15 1,245,000 1,316,363 Hopkinton, GO 5.00 9/1/17 1,735,000 1,872,239 Hopkinton, GO 5.00 9/1/18 1,735,000 1,848,382 Hopkinton, GO 5.00 9/1/19 1,735,000 1,848,382 Hopkinton, GO 5.00 9/1/20 1,735,000 1,848,382 Marblehead, GO 5.00 8/15/23 1,835,000 1,927,319 Marblehead, GO 5.00 8/15/24 1,925,000 2,006,196 Massachusetts, GO 5.25 8/1/22 2,650,000 3,011,115 Massachusetts, GO 2.69 11/1/25 5,000,000 b 2,875,000 Massachusetts, GO (Insured; AMBAC) 6.00 8/1/10 1,500,000 1,611,960 Massachusetts, GO (Insured; FSA) 5.25 9/1/23 1,000,000 1,124,100 Massachusetts Bay Transportation Authority (General Transportation Systems) 6.20 3/1/16 2,055,000 2,402,870 Massachusetts Bay Transportation Authority (General Transportation Systems) 7.00 3/1/21 1,000,000 1,249,470 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,550,672 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,134,890 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; MBIA, Inc.) 5.50 7/1/27 3,000,000 3,364,770 Massachusetts College Building Authority, Project Revenue (Insured; MBIA, Inc.) 0.00 5/1/26 5,385,000 c 2,477,908 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 984,540 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,669,980 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 5.25 6/1/29 1,100,000 884,136 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 6.75 1/1/10 2,000,000 a 2,134,320 Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 5.25 7/1/31 4,000,000 4,016,040 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 5.75 6/20/22 600,000 636,228 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6.00 6/20/44 1,500,000 1,499,445 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 1,818,925 Massachusetts Development Finance Agency, RRR (Ogden Haverhill Project) 5.50 12/1/19 1,200,000 960,972 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; MBIA, Inc.) 5.63 1/1/14 2,000,000 2,054,640 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,409,680 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.70 7/1/11 215,000 215,286 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 1,460,434 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.85 7/1/14 170,000 170,151 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 7,883,200 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 6.13 1/1/22 2,500,000 2,596,000 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; MBIA, Inc.) 5.13 12/1/14 385,000 386,063 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 1/1/12 1,070,000 a 1,218,751 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 1/1/12 310,000 a 357,511 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,253,044 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 4,030,000 4,134,820 Massachusetts Health and Educational Facilities Authority, Revenue (Boston Medical Center Issue) 5.75 7/1/31 2,000,000 1,642,300 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,812,510 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 986,980 Massachusetts Health and Educational Facilities Authority, Revenue (Hallmark Health System Issue) (Insured; FSA) 5.25 7/1/10 2,055,000 2,080,667 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 6.00 7/1/10 2,500,000 a 2,704,275 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/22 2,945,000 3,064,567 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,233,280 Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) 6.50 7/15/12 2,250,000 a 2,637,855 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/11 1,290,000 a 1,439,924 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 1,520,000 1,640,308 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/17 45,000 48,562 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 60,000 59,124 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 4,187,947 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; MBIA, Inc.) 5.13 7/1/11 1,000,000 1,006,980 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 5.13 10/15/23 1,100,000 940,775 Massachusetts Health and Educational Facilities Authority, Revenue (The Schepens Eye Research Institute, Inc. Issue) (Insured; ACA) 6.50 7/1/28 2,020,000 1,462,722 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,945,726 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,050,310 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,453,901 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 711,454 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; MBIA, Inc.) 5.40 6/1/20 345,000 346,418 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,083,985 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,094,088 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 1,761,240 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 1,295,000 1,256,888 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,147,676 Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 3,000,000 2,544,240 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 1,804,344 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 1,723,160 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.70 7/1/20 1,280,000 1,282,509 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,095,579 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 2,500,000 1,966,575 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,790,000 2,298,709 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; MBIA, Inc.) 5.25 7/1/14 2,000,000 2,110,920 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 3,065,000 3,097,765 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.20 8/1/11 1,000,000 a 1,099,530 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.25 8/1/21 1,500,000 1,646,370 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.25 8/1/26 2,000,000 2,075,520 Medford, GO (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,210,082 Narragansett Regional School District, GO (Insured; AMBAC) 6.50 6/1/16 1,205,000 1,295,676 Pittsfield, GO (Insured; MBIA, Inc.) 5.13 4/15/22 1,500,000 1,555,320 Sandwich, GO (Insured; MBIA, Inc.) 5.00 7/15/19 1,000,000 1,102,800 Triton Regional School District, GO (Insured; FGIC) 5.25 4/1/19 1,420,000 1,507,600 Triton Regional School District, GO (Insured; FGIC) 5.25 4/1/20 1,420,000 1,507,600 Westfield, GO (Insured; FGIC) 6.50 5/1/10 1,750,000 a 1,893,518 U.S. Related9.0% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 2,000,000 a 2,128,120 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,955,000 1,402,224 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 840,039 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 63,950 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 1,758,620 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,324,800 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/14 1,000,000 1,063,840 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/27 1,000,000 947,720 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,388,372 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 c 939,269 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,171,590 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 1,822,765 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,395,867 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 365,000 377,552 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 5.88 10/1/18 500,000 446,505 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,010,630 Total Long-Term Municipal Investments (cost $202,690,807) Short-Term Municipal Coupon Maturity Principal Investments1.9% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 2.00 2/1/09 1,500,000 d 1,500,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Allied Irish Banks) 0.40 2/1/09 1,000,000 d 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 0.40 2/1/09 300,000 d 300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.40 2/1/09 1,100,000 d 1,100,000 Total Short-Term Municipal Investments (cost $3,900,000) Total Investments (cost $206,590,807) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $206,590,807. Net unrealized depreciation on investments was $8,562,247 of which $6,771,565 related to appreciated investment securities and $15,333,812 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 198,028,560 0 Level 3 - Significant Unobservable Inputs 0 0 Total 198,028,560 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments103.9% Rate (%) Date Amount ($) Value ($) Michigan103.1% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 11/15/17 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 5/1/14 8,000,000 a Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 5/1/20 1,055,000 a Detroit, Water Supply System Revenue (Insured; FGIC) 7/1/11 4,000,000 b Detroit Community High School, Public School Academy Revenue 11/1/25 Detroit Community High School, Public School Academy Revenue 11/1/35 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5/1/20 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5/1/28 Dickinson County Healthcare System, HR (Insured; ACA) 11/1/13 Dickinson County Healthcare System, HR (Insured; ACA) 11/1/18 Grand Valley State University, Revenue (Insured; FGIC) 12/1/10 3,000,000 b Huron Valley School District, GO - Unlimited Tax (Insured; FGIC) 0.00 5/1/18 6,270,000 a 4,265,857 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 2,000,000 2,455,060 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,373,540 Michigan Higher Education Student Loan Authority, Student Loan Revenue (Insured; AMBAC) 5.20 9/1/20 1,540,000 1,305,458 Michigan Hospital Finance Authority, HR (Detroit Medical Center) 8.13 8/15/12 75,000 73,560 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 500,000 383,260 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 1,500,000 1,514,415 Michigan Housing Development Authority, Limited Obligation MFHR (Deaconess Tower Apartments) (Collateralized; GNMA) 5.25 2/20/48 470,000 398,179 Michigan Housing Development Authority, Rental Housing Revenue (Insured; MBIA, Inc.) 5.05 10/1/15 1,500,000 1,516,500 Michigan Housing Development Authority, SFMR 5.20 6/1/39 2,500,000 2,237,875 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.38 10/1/21 10,200,000 c,d 11,054,913 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 631,260 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 1,614,540 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,067,088 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,200,000 1,753,730 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 3,000,000 1,893,240 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; FGIC) 6.95 9/1/22 2,000,000 2,339,560 Pontiac Tax Increment Finance Authority, Revenue 6.38 6/1/12 3,170,000 b 3,692,638 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,783,064 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,555,425 Stockbridge Community Schools, School Building and Site Bonds (GO - Unlimited Tax) 5.50 5/1/10 600,000 b 636,336 Sturgis Public School District, School Building and Site Bonds (GO - Unlimited Tax) 5.63 5/1/10 5,085,000 b 5,400,880 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 859,860 Wayne County, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; MBIA, Inc.) 5.38 12/1/17 2,000,000 2,001,260 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; Assured Guaranty) 5.75 12/1/27 1,000,000 935,560 U.S. Related.8% Puerto Rico Ports Authority, Special Facilities Revenue (American Airlines, Inc. Project) 6.30 6/1/23 1,410,000 645,484 Total Long-Term Municipal Investments (cost $83,558,382) Short-Term Municipal Coupon Maturity Principal Investments1.5% Rate (%) Date Amount ($) Value ($) Michigan; Green Lake Township Economic Development Corporation, Revenue, Refunding (Interlochen Center for the Arts Project) (LOC; Bank One NA) 0.65 2/1/09 1,000,000 e 1,000,000 Michigan Strategic Fund, LOR (Henry Ford Museum and Greenfield Village Project) (LOC; Comerica Bank) 0.70 2/1/09 200,000 e 200,000 Total Short-Term Municipal Investments (cost $1,200,000) Total Investments (cost $84,758,382) 105.4% Liabilities, Less Cash and Receivables (5.4%) Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, this security amounted to $11,054,913 or 13.7% of net assets. d Collateral for floating rate borrowings. e Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $84,758,382. Net unrealized appreciation on investments was $353,566 of which $6,600,979 related to appreciated investment securities and $6,247,413 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 85,111,948 0 Level 3 - Significant Unobservable Inputs 0 0 Total 85,111,948 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.9% Rate (%) Date Amount ($) Value ($) Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 973,226 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 676,309 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 4.75 1/1/27 1,900,000 1,913,642 Bloomington Independent School District Number 271 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.13 2/1/24 2,000,000 2,151,140 Chaska, Electric Revenue (Generating Facilities) 6.00 10/1/10 3,000,000 a 3,247,950 Chaska, Electric Revenue (Generating Facilities) 5.00 10/1/30 1,135,000 1,019,832 Columbia Heights, MFHR (Crest View ONDC 1 Project) (Collateralized; GNMA) 6.63 10/20/12 1,500,000 a 1,854,765 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage Loan - Mississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,178,306 Cottage Grove, Senior Housing Revenue (PHS/Cottage Grove, Inc. Project) 5.25 12/1/46 1,500,000 866,580 Dakota County Community Development Agency, MFHR (Grande Market Place Project) (Collateralized; GNMA) 5.40 11/20/43 3,000,000 2,628,180 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 917,635 869,248 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/27 400,000 292,328 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/37 400,000 268,824 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,511,685 Lake Superior Independent School District Number 381 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/20 2,510,000 2,739,213 Lake Superior Independent School District Number 381 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/21 2,640,000 2,881,085 Lakeville Independent School District Number 194 (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,635,772 Mahtomedi Independent School District Number 832 (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 0.00 2/1/17 1,275,000 b 985,141 Minneapolis, GO 0.00 12/1/14 1,825,000 b 1,587,513 Minneapolis, Health Care Facilities Revenue (Shelter Care Foundation Project) 6.00 4/1/09 175,000 a 179,476 Minneapolis, Health Care Facilities Revenue (Shelter Care Foundation Project) 6.50 4/1/09 1,000,000 a 1,029,670 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty) 6.50 11/15/38 3,000,000 3,180,180 Minneapolis, MFHR (Sumner Field Phase II, L.P. Project) (Collateralized; GNMA) 5.15 2/20/45 1,575,000 1,317,188 Minneapolis, Revenue (Blake School Project) 5.45 9/1/21 2,000,000 2,032,780 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 636,780 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 984,970 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,168,218 Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,518,350 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/10 3,850,000 a 4,252,826 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,323 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,152,690 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,705,882 Minnesota Higher Education Facilities Authority, Revenue (Augsburg College) 5.00 5/1/36 1,500,000 1,032,045 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 2,865,000 2,926,368 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 2,330,000 2,129,177 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.85 7/1/31 2,000,000 1,678,180 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 785,000 766,607 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 1,689,740 Minnesota Housing Finance Agency, SFMR 5.80 1/1/19 740,000 761,549 Minnesota Housing Finance Agency, SFMR (Insured; MBIA, Inc.) 5.45 1/1/22 420,000 433,167 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,247,025 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 1,646,600 Northern Municipal Power Agency, Electric System Revenue (Insured; FSA) 5.40 1/1/16 4,500,000 4,515,030 Northfield, HR 6.00 11/1/11 2,000,000 a 2,243,720 Northfield, HR 5.38 11/1/31 2,240,000 1,594,634 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 766,760 Rosemount-Apple Valley-Eagan Independent School District Number 196 (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 0.00 4/1/14 2,960,000 b 2,603,231 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,500,000 1,593,225 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 892,190 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 1,500,000 1,045,350 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.70 11/1/15 1,770,000 1,591,726 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,011,320 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Block 19 Ramp) (Insured; FSA) 5.25 8/1/23 3,395,000 3,338,881 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 677,445 Southern Municipal Power Agency, Power Supply System Revenue (Insured; MBIA, Inc.) 0.00 1/1/25 4,505,000 b 2,074,823 Southern Municipal Power Agency, Power Supply System Revenue (Insured; MBIA, Inc.) 0.00 1/1/26 4,625,000 b 1,992,311 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,011,330 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; MBIA, Inc.) 5.50 2/1/32 2,000,000 1,956,600 Washington County Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.38 11/15/18 2,215,000 1,807,573 Willmar, HR (Rice Memorial Hospital Project) (Insured; FSA) 5.00 2/1/32 4,000,000 3,989,160 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,096,605 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,034,650 Total Long-Term Municipal Investments (cost $113,066,144) Short-Term Municipal Coupon Maturity Principal Investments2.1% Rate (%) Date Amount ($) Value ($) Saint Paul Housing and Redevelopment Authority, Revenue (Cretin-Derham Hall Project) (LOC; Allied Irish Banks) 0.62 2/7/09 1,400,000 c 1,400,000 Saint Paul Housing and Redevelopment Authority, Revenue (Minnesota Public Radio Partnership Project) (LOC; Allied Irish Banks) 0.75 2/1/09 1,000,000 c 1,000,000 Total Short-Term Municipal Investments (cost $2,400,000) Total Investments (cost $115,466,144) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $115,466,144. Net unrealized depreciation on investments was $1,329,050 of which $5,673,479 related to appreciated investment securities and $7,002,529 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 114,137,094 0 Level 3 - Significant Unobservable Inputs 0 0 Total 114,137,094 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.5% Rate (%) Date Amount ($) Value ($) North Carolina83.9% Appalachian State University, Housing and Student Center System Revenue (Insured; FSA) 5.60 7/15/10 1,000,000 a 1,081,200 Cabarrus County, COP (Installment Financing Contract) 5.50 4/1/14 2,000,000 2,171,120 Charlotte, Airport Revenue (Insured; MBIA, Inc.) 5.75 7/1/09 1,500,000 a 1,548,270 Charlotte, GO 5.00 7/1/21 1,525,000 1,599,832 Charlotte, GO 5.00 7/1/22 2,110,000 2,196,257 Charlotte, Storm Water Fee Revenue 6.00 6/1/10 2,000,000 a 2,163,160 Charlotte, Storm Water Fee Revenue 5.25 6/1/20 1,000,000 1,086,590 Charlotte, Water and Sewer System Revenue 4.63 7/1/36 1,000,000 928,840 Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) 5.00 1/15/39 1,400,000 1,226,470 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,892,581 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,154,550 Guilford County, Public Improvement GO 4.25 2/1/28 1,000,000 b 955,970 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,016,880 Johnston County, GO (Insured; MBIA, Inc.) 4.50 2/1/25 1,250,000 1,267,238 Monroe, COP (Installment Financing Agreement) (Insured; Assured Guaranty) 5.50 3/1/39 1,000,000 988,350 New Hanover County, GO Public Improvement Bonds 5.75 11/1/10 1,700,000 a 1,878,976 North Carolina Capital Facilities Financing Agency, Revenue (Duke University Project) 5.13 10/1/12 1,000,000 a 1,135,650 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,024,810 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.75 1/1/26 3,000,000 3,024,660 North Carolina Housing Finance Agency, Single Family Revenue 6.50 9/1/26 715,000 744,730 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (DePaul Community Facilities Project) 7.63 11/1/09 2,005,000 a 2,143,445 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybyrn at Maryfield Project) 6.13 10/1/35 1,000,000 633,130 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,126,419 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,799,770 North Carolina Medical Care Commission, Health Care Facilities Revenue (Wakemed Project) (Insured; Assured Guaranty) 5.63 10/1/38 500,000 b 487,655 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) 5.50 11/1/10 1,000,000 a 1,082,450 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) 5.50 11/1/10 2,000,000 a 2,164,900 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 1,916,640 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 c 2,253,796 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Cypress Glen Retirement Community) 6.00 10/1/33 1,000,000 637,440 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) 6.50 7/1/13 1,000,000 a 1,215,900 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 3,250,000 2,322,028 Orange County, COP (Orange County Public Improvement Projects) (Insured; AMBAC) 4.50 4/1/25 500,000 491,510 Orange County, COP (Orange County Public Improvement Projects) (Insured; AMBAC) 4.50 4/1/26 500,000 484,610 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,006,740 University of North Carolina, University Revenue (Chapel Hill University) 5.00 6/1/11 1,700,000 a 1,852,677 Wilkes County, COP (Insured; MBIA, Inc.) 4.50 6/1/26 1,000,000 927,080 Winston Salem, COP 4.75 6/1/31 1,000,000 863,760 U.S. Related12.6% Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 756,770 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/16 605,000 a 738,312 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,160,658 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) 5.00 7/1/15 1,000,000 a 1,193,500 Puerto Rico Public Finance Corporation (Commonwealth Appropriation Bonds) (Insured; MBIA, Inc.) 5.38 8/1/11 3,000,000 a 3,281,790 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 5.88 10/1/18 850,000 759,058 Total Long-Term Municipal Investments (cost $59,976,987) Short-Term Municipal Coupon Maturity Principal Investments3.7% Rate (%) Date Amount ($) Value ($) North Carolina; Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (LOC; Wachovia Bank) 0.62 2/1/09 1,300,000 d 1,300,000 North Carolina Medical Care Commission, HR (Pooled Financing Project) (LOC; Wachovia Bank) 0.50 2/1/09 1,000,000 d 1,000,000 Total Short-Term Municipal Investments (cost $2,300,000) Total Investments (cost $62,276,987) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $62,276,987. Net unrealized appreciation on investments was $409,185 of which $3,141,004 related to appreciated investment securities and $2,731,819 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 62,686,172 0 Level 3 - Significant Unobservable Inputs 0 0 Total 62,686,172 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.1% Rate (%) Date Amount ($) Value ($) Ohio90.2% Akron, GO 6.00 12/1/12 1,380,000 1,620,493 Akron, GO (Insured; MBIA, Inc.) 5.50 12/1/20 1,460,000 1,526,737 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 1,000,000 986,370 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 661,351 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 423,465 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 307,804 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 730,830 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/47 5,000,000 2,829,300 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,582,519 Cincinnati, Water System Revenue 5.00 12/1/32 460,000 458,063 Cincinnati City School District, GO School Improvement Bonds (Insured; MBIA, Inc.) 5.38 12/1/11 6,560,000 a 7,304,757 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 5.25 10/1/22 2,375,000 2,289,547 Clermont County, Hospital Facilities Revenue (Mercy Health System) (Insured; AMBAC) 5.63 9/1/16 4,250,000 4,261,687 Cleveland, Waterworks Revenue (Insured; MBIA, Inc.) 5.50 1/1/21 8,000,000 8,959,120 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.00 12/1/18 2,200,000 2,107,204 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,122,503 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 6,250,000 5,907,312 Fairfield City School District, GO School Improvement Bonds (Insured; FGIC) 5.38 12/1/19 1,860,000 1,987,019 Fairfield City School District, GO School Improvement Bonds (Insured; FGIC) 5.38 12/1/20 1,400,000 1,495,606 Franklin County, HR (Holy Cross Health System Corporation) 5.80 6/1/16 260,000 260,406 Hamilton County, EDR (King Highland Community Urban Redevelopment Corporation - University of Cincinnati, Lessee, Project) (Insured; MBIA, Inc.) 5.00 6/1/33 2,000,000 1,843,940 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 17,940,000 b 5,536,463 Hamilton County, Sewer System Revenue (Insured; MBIA, Inc.) 5.25 12/1/11 1,000,000 a 1,113,320 Highland Local School District, GO School Improvement Bonds (Insured; FSA) 5.75 12/1/11 2,020,000 a 2,277,005 Hilliard City School District, GO School Improvement Bonds (Insured; FGIC) 0.00 12/1/13 1,655,000 b 1,433,726 Hilliard City School District, GO School Improvement Bonds (Insured; FGIC) 0.00 12/1/14 1,655,000 b 1,370,125 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; FSA) 5.50 12/1/11 4,050,000 a 4,537,134 Mason City School District, GO Unlimited Tax Bonds (Insured; FSA) 5.25 12/1/31 5,000,000 5,259,750 Massillon City School District, GO (Various Purpose Improvement) (Insured; MBIA, Inc.) 5.00 12/1/25 1,150,000 1,166,342 Milford Exempt Village School District, GO School Improvement Bonds (Insured; FSA) 6.00 12/1/11 1,910,000 a 2,166,284 New Albany Community Authority, Community Facilities Revenue (Insured; AMBAC) 5.20 10/1/24 2,000,000 2,012,620 North Royalton City School District, GO School Improvement Bonds (Insured; MBIA, Inc.) 6.10 12/1/09 2,500,000 a 2,667,725 Ohio, GO (Insured; FSA) 5.00 3/15/20 15,520,000 c,d 16,444,371 Ohio, PCR (Standard Oil Company Project) (Guaranteed; British Petroleum Company PLC) 6.75 12/1/15 2,700,000 3,236,679 Ohio, SWDR (USG Corporation Project) 5.60 8/1/32 3,000,000 1,567,050 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) 5.00 5/1/13 2,000,000 a 2,269,180 Ohio State University, General Receipts Bonds 5.25 6/1/23 2,625,000 2,760,686 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements 5.50 2/15/26 7,700,000 7,865,011 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.30 2/15/24 2,250,000 1,725,615 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.40 2/15/34 2,500,000 1,722,300 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,145,000 1,552,830 Richland County, GO (Correctional Facilities Bonds) (Insured; Assured Guaranty) 6.00 12/1/28 400,000 426,268 Strongsville, GO Library Improvement Bonds (Insured; FGIC) 5.50 12/1/20 1,700,000 1,826,650 Summit County, GO (Insured; FGIC) 6.50 12/1/10 2,000,000 a 2,225,520 Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5.13 5/15/25 660,000 456,872 Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 5.50 12/1/26 1,000,000 994,300 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Midwest Terminals Project) 6.00 11/15/27 1,765,000 1,254,915 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Toledo Express Airport Project) 6.38 11/15/32 2,425,000 1,707,661 University of Cincinnati, General Receipts Bonds (Insured; FGIC) 5.75 6/1/11 2,165,000 a 2,417,894 University of Cincinnati, General Receipts Bonds (Insured; FGIC) 5.75 6/1/11 1,500,000 a 1,675,215 University of Cincinnati, General Receipts Bonds (Insured; MBIA, Inc.) 5.00 6/1/21 3,040,000 3,098,216 Warren, Waterworks Revenue (Insured; FGIC) 5.50 11/1/15 1,450,000 1,564,333 West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; FGIC) 5.00 12/1/30 2,945,000 2,730,692 Youngstown, GO Pension Bonds (Insured; AMBAC) 5.38 12/1/10 2,195,000 a 2,397,620 Youngstown, GO Pension Bonds (Insured; AMBAC) 6.00 12/1/10 2,370,000 a 2,615,698 U.S. Related8.9% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 159,875 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 681,093 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 950,940 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) 5.00 7/1/23 2,000,000 1,755,920 Puerto Rico Electric Power Authority, Power Revenue, (Insured; MBIA, Inc.) 5.50 7/1/15 1,000,000 1,002,630 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 5.50 7/1/31 3,370,000 3,417,753 Puerto Rico Ports Authority, Special Facilities Revenue (American Airlines, Inc. Project) 6.25 6/1/26 1,935,000 885,978 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 3,000,000 3,021,930 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes 6.00 10/1/22 3,000,000 2,496,450 Total Long-Term Municipal Investments (cost $166,417,966) Short-Term Municipal Coupon Maturity Principal Investments4.3% Rate (%) Date Amount ($) Value ($) Ohio; Cuyahoga County, HR (W.O. Walker Center, Inc. Project) (Insured; AMBAC and Liquidity Facility; Key Bank) 9.00 2/7/09 3,125,000 e 3,125,000 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) (Liquidity Facility; Bank of America) 0.55 2/1/09 800,000 e 800,000 Ohio Air Quality Development Authority, PCR, Refunding (FirstEnergy Generation Corporation Project) (LOC; Bank of America) 0.35 2/1/09 3,000,000 e 3,000,000 Total Short-Term Municipal Investments (cost $6,925,000) Total Investments (cost $173,342,966) 103.4% Liabilities, Less Cash and Receivables (3.4%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, this security amounted to $16,444,371 or 10.2% of net assets. d Collateral for floating rate borrowings. e Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $173,342,966. Net unrealized depreciation on investments was $6,303,294 of which $6,545,529 related to appreciated investment securities and $12,848,823 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 167,039,672 0 Level 3 - Significant Unobservable Inputs 0 0 Total 167,039,672 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.3% Rate (%) Date Amount ($) Value ($) Pennsylvania95.3% Allegheny County Hospital Development Authority, HR (South Hills Health System) 5/1/29 Allegheny County Sanitary Authority, Sewer Revenue (Insured; MBIA, Inc.) 12/1/19 Bethlehem Area Vocational Technical School Authority, LR (Insured; MBIA, Inc.) 9/1/19 Bucks County Water and Sewer Authority, Collection Sewer System Revenue (Insured; AMBAC) 12/1/11 1,480,000 a Bucks County Water and Sewer Authority, Water System Revenue (Insured; AMBAC) 6/1/12 1,230,000 a Bucks County Water and Sewer Authority, Water System Revenue (Insured; AMBAC) 6/1/18 Butler Area Sewer Authority, Sewer Revenue (Insured; FGIC) 1/1/10 600,000 b Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 4/20/29 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 7/1/23 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 7/1/33 Charleroi Area School Authority, School Revenue (Insured; FGIC) 10/1/20 2,000,000 b Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 12/15/37 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 4/1/25 Council Rock School District, GO (Insured; MBIA, Inc.) 11/15/11 1,400,000 a Cumberland County Municipal Authority, College Revenue (Messiah College) (Insured; AMBAC) 10/1/15 Cumberland County Municipal Authority, Revenue (Prebyterian Homes Obligated Group Project) 1/1/20 Cumberland County Municipal Authority, Revenue (Prebyterian Homes Obligated Group Project) 1/1/21 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 1/1/25 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; FGIC) 11/1/37 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 3/15/28 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 9/1/16 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 9/1/36 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 11/1/16 1,000,000 b Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 5/1/18 2,750,000 b Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 11/1/18 2,750,000 b Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 11/1/19 2,750,000 b Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 5/1/20 2,750,000 b Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 11/1/20 2,500,000 b Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 12/1/32 McKeesport Area School District, GO (Insured; AMBAC) 10/1/21 540,000 b McKeesport Area School District, GO (Insured; AMBAC) 10/1/21 2,915,000 b McKeesport Area School District, GO (Insured; FGIC) 10/1/09 1,070,000 b Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 1/1/12 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 1/1/22 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; MBIA, Inc.) 12/1/15 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; MBIA, Inc.) 12/1/16 Neshaminy School District, GO (Insured; MBIA, Inc.) 4/15/16 Norristown, GO (Insured; Radian) 12/15/11 1,465,000 b Norristown, GO (Insured; Radian) 12/15/13 735,000 b North Allegheny School District, GO (Insured; FGIC) 5/1/15 North Allegheny School District, GO (Insured; FGIC) 11/1/21 North Schuylkill School District, GO (Insured; FGIC) 11/15/28 Northampton County Industrial Development Authority, Mortgage Revenue (Moravian Hall Square Project) (Insured; Radian) 7/1/17 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 12/1/10 445,000 a Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 12/1/13 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 12/1/19 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 12/1/22 1,200,000 b Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 12/1/23 3,790,000 b Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 12/1/24 3,790,000 b Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 12/1/25 3,790,000 b Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 7/1/38 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 8/15/26 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 1/15/13 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 1/15/14 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 1/15/22 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; FSA) 12/1/25 Pennsylvania Housing Finance Agency, SFMR 10/1/20 Pennsylvania Housing Finance Agency, SFMR 10/1/25 Pennsylvania Housing Finance Agency, SFMR 10/1/27 Pennsylvania Housing Finance Agency, SFMR 10/1/31 Pennsylvania Housing Finance Agency, SFMR 10/1/37 Pennsylvania Industrial Development Authority, EDR 7/1/23 Pennsylvania Intergovernmental Cooperative Authority, Special Tax Revenue (Philadelphia Funding Program) (Insured; FGIC) 5.25 6/15/15 1,000,000 1,012,220 Pennsylvania Intergovernmental Cooperative Authority, Special Tax Revenue (Philadelphia Funding Program) (Insured; FGIC) 5.25 6/15/16 1,200,000 1,214,664 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 4,325,000 4,380,620 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 690,000 698,252 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.00 12/1/23 75,000 75,544 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,883,117 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty) 6.00 6/1/28 3,000,000 3,261,060 Philadelphia, Airport Revenue (Insured; FSA) 5.00 6/15/11 2,155,000 2,228,873 Philadelphia, Airport Revenue (Insured; MBIA, Inc.) 5.00 6/15/25 510,000 438,167 Philadelphia, Gas Works Revenue (Insured; FSA) 5.50 7/1/15 1,550,000 1,583,310 Philadelphia, Gas Works Revenue (Insured; FSA) 5.25 8/1/22 2,000,000 2,051,920 Philadelphia, GO (Insured; FSA) 5.25 12/15/23 1,500,000 1,571,865 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,130,420 Philadelphia, Water and Wastewater Revenue (Insured; MBIA, Inc.) 5.60 8/1/18 800,000 947,112 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,093,695 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 829,856 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,061,362 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 4,500,000 4,552,380 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; FSA) 5.00 12/1/21 1,685,000 1,751,271 Philadelphia Municipal Authority, LR (Insured; FSA) 5.25 11/15/15 2,115,000 2,332,887 Philadelphia Redevelopment Authority, Revenue (Philadelphia Neighborhood Transformation Initiative) (Insured; FGIC) 5.50 4/15/18 3,600,000 3,736,332 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,024,090 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,280,000 1,005,018 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/11 3,585,000 a 4,055,280 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.85 12/1/11 3,000,000 a 3,401,850 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/11 750,000 a 858,780 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/11 1,330,000 a 1,522,903 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/13 470,000 498,515 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 250,000 264,055 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/21 1,165,000 1,167,074 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 1,495,000 1,515,751 Scranton School District, GO (Insured; MBIA, Inc.) 5.00 4/1/18 1,390,000 1,435,564 Scranton School District, GO (Insured; MBIA, Inc.) 5.00 4/1/19 2,710,000 2,784,661 South Side Area School District, GO (Insured; FGIC) 5.25 6/1/10 2,080,000 a 2,206,422 Spring-Ford Area School District, GO (Insured; FSA) 5.00 4/1/21 1,015,000 1,062,055 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,009,720 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; FGIC) 5.25 5/15/17 1,055,000 1,145,867 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; FGIC) 5.25 5/15/18 1,110,000 1,165,256 State Public School Building Authority, School Revenue (Marple Newtown School District Project) (Insured; MBIA, Inc.) 5.00 9/1/11 3,680,000 a 4,034,494 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,345,317 State Public School Building Authority, School Revenue (York School District Project) (Insured; FSA) 5.00 5/1/18 545,000 582,796 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,625,000 1,099,995 University Area Joint Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 11/1/17 1,660,000 1,681,414 University Area Joint Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 11/1/18 2,010,000 2,024,372 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 3,000,000 3,002,670 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; MBIA, Inc.) 5.25 7/1/16 2,135,000 2,145,760 West Mifflin Area School District, GO (Insured; FSA) 5.00 10/1/22 710,000 740,601 West Mifflin Sanitary Sewer Municipal Authority, Sewer Revenue (Insured; MBIA, Inc.) 4.90 8/1/13 880,000 881,690 Wilson Area School District, GO (Insured; FGIC) 5.13 3/15/16 1,300,000 1,408,875 U.S. Related4.0% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 288,192 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 816,910 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,156,625 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 906,700 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 3,000,000 2,513,250 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/27 1,000,000 947,720 Total Investments (cost $192,959,319) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $192,959,319. Net unrealized depreciation on investments was $3,546,337 of which $6,090,884 related to appreciated investment securities and $9,637,221 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments90.6% Rate (%) Date Amount ($) Value ($) Virginia81.1% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,517,712 Alexandria, Consolidated Public Improvement GO Bonds 5.50 6/15/10 2,625,000 a 2,825,865 Amherst Industrial Development Authority, Educational Facilities Revenue (Sweet Briar College) 5.00 9/1/26 1,000,000 784,550 Bristol, Utility System Revenue (Insured; MBIA, Inc.) 5.25 7/15/20 2,185,000 2,295,211 Capital Region Airport Commission, Airport Revenue (Insured; FSA) 5.00 7/1/31 1,000,000 977,550 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 1,100,000 1,117,358 Chesapeake, GO Public Improvement Bonds 5.50 12/1/17 1,750,000 1,919,225 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,127,620 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,648,200 Dulles Town Center Community Development Authority, Special Assessment Tax (Dulles Town Center Project) 6.25 3/1/26 2,920,000 2,063,535 Fairfax County Water Authority, Water Revenue 5.50 4/1/10 1,655,000 a 1,766,696 Fairfax County Water Authority, Water Revenue 5.50 4/1/10 1,830,000 a 1,953,507 Harrisonburg Industrial Development Authority, Hospital Facilities Revenue (Rockingham Memorial Hospital) (Insured; AMBAC) 4.25 8/15/26 650,000 468,812 Metropolitan Washington Airports Authority, Airport System Revenue (Insured; AMBAC) 4.75 10/1/23 3,555,000 3,125,876 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,141,670 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,050,500 Peninsula Ports Authority of Virginia, Residential Care Facility Revenue (Virginia Baptist Homes) 5.40 12/1/33 500,000 297,060 Pittsylvania County Industrial Development Authority, Exempt Facility Revenue (Multitrade of Pittsylvania County, L.P. Project) 7.65 1/1/10 300,000 313,443 Prince William County Industrial Development Authority, Educational Facilities Revenue (Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 910,630 Richmond Metropolitan Authority, Expressway Revenue (Insured; FGIC) 5.25 7/15/17 3,100,000 3,468,404 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; MBIA, Inc.) 5.50 7/1/21 2,500,000 2,554,475 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds 5.63 6/1/15 1,000,000 a 1,174,350 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/16 215,000 a 256,134 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/36 785,000 578,647 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.75 7/1/22 1,000,000 954,080 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.90 1/1/33 3,000,000 2,573,400 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,500,000 1,599,945 Virginia Housing Development Authority, MFHR 5.95 5/1/16 710,000 711,484 Virginia Public Building Authority, Public Facilities Revenue 5.75 8/1/10 2,700,000 a 2,903,931 Virginia Public School Authority, School Financing Bonds 5.00 8/1/28 1,500,000 1,534,170 Virginia Resources Authority, Clean Water State Revolving Fund Revenue 5.38 10/1/10 1,535,000 a 1,651,614 Virginia Resources Authority, Clean Water State Revolving Fund Revenue 5.00 10/1/29 1,000,000 1,018,360 U.S. Related9.5% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 6.00 7/1/10 1,500,000 a 1,601,340 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 756,770 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.50 10/1/10 3,000,000 a 3,312,840 Total Long-Term Municipal Investments (cost $52,810,368) Short-Term Municipal Coupon Maturity Principal Investments7.1% Rate (%) Date Amount ($) Value ($) Virginia2.0% Lexington Industrial Development Authority, Educational Facilities Revenue (V.M.I. Development Board, Inc., Project) (LOC; Wachovia Bank) 0.62 2/1/09 200,000 b 200,000 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Liquidity Facility; Wachovia Bank) 0.62 2/1/09 1,000,000 b 1,000,000 U.S. Related5.1% Puerto Rico Commonwealth, Public Improvement GO, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.75 2/7/09 3,000,000 b 3,000,000 Total Short-Term Municipal Investments (cost $4,200,000) Total Investments (cost $57,010,368) 97.7% Cash and Receivables (Net) 2.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $57,010,368. Net unrealized appreciation on investments was $1,144,596 of which $3,210,898 related to appreciated investment securities and $2,066,302 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
